 EASTERN ILLINOIS GAS & SECURITIES CO.Eastern Illinois Gas and Securities CompanyandJames E. Doan.Case 14-CA-4775April 29, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn December 13, 1968, Trial Examiner HoraceA. Ruckel issued his Decision in the above-entitledcase, finding that Respondent had not engaged inthe unfair labor practice alleged in the complaintand recommending that the complaint be dismissed,assetforth in the attached Trial Examiner'sDecision.Thereafter, theGeneralCounselfiledexceptions to the Trial Examiner's Decision andsupporting brief, and Respondent filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscaseto . athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrialExaminer,only to the extent they areconsistent with our decision herein.The complaint alleged that Respondent violatedSection 8(a)(1) and 8(a)(3) of the Act by dischargingJames E. Doan for engaging in union or concertedactivities. Specifically, the General Counsel contendsthat it was Doan's role in instigating a meeting toprotest working conditions that led to his dismissal.Doan, employed by Respondent in 1965, workedprimarilyon installingundergroundgas lines,commonly called ditch work. On May 7, 1968,approximately I month prior to his discharge, Doan,with two other employees, Glen Harmon and RoyLathrop,met with Respondent's local manager,'We agree with the Trial Examiner, contrary to Respondent'scontention,that the availability of contractual grievance procedures doesnot warrant the Board withholding its processes in this case.However, wedo not adopt the Trial Examiner's statement that"the Board has neverdeferred to an arbitration proceeding, which has not reached the point ofarbitration,simply because arbitration is provided for in the unionagreement."Our decision to entertain this complaint does not turn on thefact that the parties invoked but then failed to exhaust the grievanceprocedure,as the Trial Examiner implies.Although in appropriatecircumstances the Board has discretion to defer to the grievance arbitrationprocedure,we do not regard the controversy before us as one whichrequires the exercise of such discretion.Here we do not have an issuewhich falls within the special competence of an arbitrator to determine.Rather,we find that the dispute is primarily one which calls for resolutionunder the provisions of the statute which we are charged with enforcing.(SeeHoerner-Waldorf Paper ProductsCo., 163 NLRB No. 105;PontiacMotorsDivision,General MotorsCorp.,132 NLRB 413, 415.)639.Harold Kimpling to discuss a "run-around", that isthe assignment of purportedly, more desirable indoorwork to a new employee, Raley, rather than toHarmon who, although senior in service, was kepton ditch work. Doan, who acted as unofficialspokesman at the meeting, stated that if theCompany could run Raley around Harmon, thesame thing could happen to him. Although the TrialExaminer implied, but did not expressly decide, thatthismeetingconstitutedconcertedactivity;henevertheless found that Doan's role in the meetingwas not a causal factor influencing Respondent'sdecision to dismiss him. We disagree for the reasonsdetailed hereinafter.The record contains uncontroverted testimonythat. onMay 8, Kimpling questioned Harmon at thejobsitewith respect to the meeting the eveningbefore. Asked why he had complained, Harmon toldKimpling that he had been talked into it by Doan.Kimpling stated that there was someone makingtrouble, that it had been going on for a long time,and that if he found out who it was, he was going todismiss him. Kimpling indicated that he would alsoconfer with Doan and Lathrop about the previousday's meeting.On June 4, Respondent's General Manager,Dufloth, informedDoan that he was beingdischargedforcausing"agitation"among theemployees, for unjustly accusing a fellow employeeof having stolen from another, and for having beenheard to say he did not care how he installed a gasline since he did not expect to work long for theCompany.Doan asked what was meant by agitation, butDufloth was unresponsive. However, Kimpling, whowas also present, volunteered thatDoan hadinstigated theMay 7 meeting. Dufloth also admittedthatKimpling had reported that meeting to himwithin a week after it occurred.Subsequently, the Union filed a formal grievanceseeking Doan's reinstatement. At the first meetingin the grievance procedure, Kimpling again statedthat Doan was terminated for "telling ... these menthattheywere being treated unfairly."Doanacknowledged his role in protesting the "Raleyrun-around" and having discussed the matter withother employees, but then asked if there werefurthergroundsforhisdischarge.KimplingmentionedonlyDoan'sremarkaboutbeingunconcerned if the gas lines were. properly installed,which Doan then denied.At a step two grievance meeting, Craddock,assistant businessmanager for the Union, testifiedthat Dufloth indicated that among the causes for thedischarge was Doan's instigating employees Harmonand Lathrop to protest Raley's being run-aroundmore senior employees.On the basis of a variety of considerations set outintheTrialExaminer'sDecision,butwithoutreferring to the foregoing testimony, the TrialExaminer concluded that Doan was not discharged175 NLRB No. 108 640DECISIONSOF NATIONALLABOR RELATIONS BOARDfor unlawfulreasons.We reject this conclusion. Astheevidence set forth above clearly indicates,regardless of what other grounds Respondent mayhave had, at least one of the moving factors enteringinto its decision to terminate Doan was his role ingrieving about a working condition on behalf ofhimself and his fellow employees.'In so doing,Doan was engaged in protected, concerted activity.'Respondentcontends,however,thatDoan'sgrievance had an unlawful objective when measuredagainst the requirements of Section 9(a) of the Act.While giving exclusive bargaining status to therepresentative chosen by a majority of employees ina unit, the proviso to Sec. 9(a) also guarantees to"an employee or group of employees the right atany time to present grievances to their employer andtohave such grievances adjusted without theintervention of the bargaining agent so long as theadjustment is not inconsistent with the terms of thecollective bargaining contract...."Respondent argues that the adjustment sought byDoan, that is jobassignmentaccording to seniority,wouldbecontrarytothetermsofitscollective-bargaining agreement and, therefore, notprivileged by Section 9(a). Admittedly, the contractis silent on its face with respect to job assignmentpractices.Nevertheless, Respondent contends it is animpliedtermoftheagreementthatworkassignmentsshouldbemade on the basis ofqualifications, and not seniority, for Respondent hadexercised this right under the prior contract and nochanges had been made during negotiations for itsrenewal.We find no merit in Respondent's argument. It istruethatunderSection9(a),thecollective-bargainingagreementdefinesthepermissible area within which an employerayadjust directly with employees grievances presentby them. Thus, if a grievance poses demands whitare in conflict with the contract, an employer maylawfully refuse to resolve the matter without thepresence of a union representative." However, it doesnot follow that Section 9(a) thereby confers on anemployer the right to discharge an employee for theact of grieving. Respondent's view of the provisowould lead to the incongruous result of, on the onehand, granting an employee freedom to present hiscomplaints to his employer without the interventionof thebargainingrepresentative and on the other,subjecting that employee to the peril of dischargeshould his complaint contradict the terms of thecontract. Such a construction of the statute is atvariancewithBoard precedent holding that theprotections of the Act are not dependent upon acorrect interpretation of the contract or on the meritor lack of merit of the concerted activity.'Therefore, it is not necessary to decide whether theright to assign jobs by merit was in fact an impliedterm of the agreement or whether Doan's grievancewas inconsistent with it, for in any event, hisdischarge for such activity would still be unlawful.Accordingly, for the foregoing reasons, we findthatDoan was engaged in protected, concertedactivity in grieving about the Raley "run-around,"and that his discharge in part for such activityviolated Section 8(a)(1) of the Act.'THE REMEDYHaving found that the Respondent violatedSection 8(a)(1) by discharging James E. Doan, weshallorderRespondent to cease and desisttherefrom and to offer Doan immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and to makehim whole for any loss of pay he may have sufferedby reason of Respondent's discrimination againsthim, by payment to him of a sum of money equal tothat which he would have normally earned as wagesfrom the date of his discharge to the date of theRespondent's offer of reinstatement, less his netearnings during said period, in a manner consistentwithBoard policy set out inF.W.WoolworthCompany,,90 NLRB 289. Interest on backpay shallbe computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.We shall also order the Respondent to cease anddesist from in any like or related manner infringingupon the rights of employees as guaranteed bySection 7 of the Act.AMENDED CONCLUSIONS OF LAW1.By discharging James E. Doan for engaging inprotected,concertedactivity,Respondenthasinterferedwith,restrained,andcoerceditsemployees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged inunfair labor practices proscribed by Section8(a)(1)of the Act.2.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Eastern IllinoisGas and Securities Company,'Having found that Doan was presenting a grievance, we reject theargumentthatDoanwas attempting to negotiate with Respondent inderogation of its duty to bargain with the exclusive representative.'Bonded Armored Carrier, Inc,147 NLRB 100;Douds v.Retail StoreUnion,173 F 2d 764 (C.A 2).'SeeThe Ingalls Shipbuilding Corporation,143 NLRB 712'AnacondaAluminumCompany,160NLRB 35, 40;MushroomTransportationCo, Inc., 142 NLRB 1150, 1158.'Since there is no evidence in the record of union animus motivating thedischarge,we do not find that Respondent's conduct also constitutes aviolation of Section 8(a)(3) of theAct asalleged in the complaint. EASTERN ILLINOIS GAS & SECURITIES CO.641Olney,Illinois, itsofficers, agents, successors, andassigns, shall:1.Cease and desist from:a.Interferingwith,restraining,orcoercingemployees in the exercise of their right to engage inconcerted activities for mutual aid and protection bydiscriminating in regard to their hire, tenure ofemployment,oranytermorconditionofemployment.b. In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir right to engage in, or to refrain from engagingin, any or all the activities specified in Section 7 ofthe Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer James E. Doan immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniority and other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by reason of Respondent's discriminationagainsthim as set forth in the section of thisDecision and Order entitled "The Remedy."(b) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due and all other rights underthe terms of this Order.(c)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its plant in Olney, Illinois, copies ofthe attached notice marked "Appendix."' Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 14, shall, after being dulysignedbytheRespondent'sauthorizedrepresentative,bepostedbyRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenotices to its employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 14, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.MEMBER BROWN, dissenting:Originally,allinvolvedherein- Doan,Respondent, and the Union - agreed to resolve thedispute arising from Doan's discharge under the'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder"the words "a Decree of the United StatesCourt of AppealsEnforcing an Order."grievanceprovisionsof the contract betweenRespondentand the Union,which representsRespondent'semployees!A grievancewasthereupon filed onDoan'sbehalf and it wasprocessed through the second step of the grievanceprocedure,followingwhich"finaland bindingarbitration"could have been invoked by the Union.Instead,Doan then decided to seek relief elsewherefor the claimed wrong against him and he filed theseunfair labor practice charges. Respondent and theUnion continued processing his grievance and theyhave agreed upon an arbitrator selected from apanel submitted by the FederalMediation andConciliationServicewho stands ready to hearDoan's grievance.Clearly,therefore,as recognized by the partiesthemselves,an agreed-upon procedure exists forsettling the disputed matter,but it has not been fullyutilized.Consistentwithmy views heretoforeexpressed,'Ibelieve that the statutory objective offosteringvoluntarysettlementsbypartiestocollective-bargaining agreements requires that Doanexhaustsuchcontractualgrievance-arbitrationmachinery available to him before the Boardprocesses this case any further.Iwould,accordingly,hold this case in abeyance while Doan submits hisgrievance to the arbitrator and secures a dispositionthereof.Only then would I proceed,if necessary, todeterminewhether the proceedings before thearbitratormeettheapplicablestandardsofSpielberg.' °'In the contract,Respondent agreesnot todiscriminate against anyunionmember nor denyhim employment because of his lawful activities inmatters affectingtheUnion,and a gnevance-arbitration procedure iscreatedfor resolvingdisputesarising thereunder.Discrimination againstDoan because of his union and protected concerted activities, whichRespondent denies, is what the chargefiled byDoan,and the complaintallege.'See, forexample,AnacondaAluminumCompany,160 NLRB 35;ThorPower Tool Company,148NLRB 1379;CloverleafDivisionof AdamsDairy Co.,147 NLRB 1410;LeRoy Machine Co, Inc.147 NLRB 1431."Spielberg Manufacturing Company,112 NLRB 1080.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of their rights to engage inconcerted activities for their mutual aid and protectionby discriminating in regard to their hire, tenure ofemployment, or any term or condition of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to engage in, or refrain from engaging in,any or all the activities specified in Section 7 of theAct.WE WILL offer to James E. Doan immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority and otherrights and privileges, and make him whole for any loss 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay he may have suffered by reason of ourdiscrimination against him.WE WILL notify the above-namedemployee ifpresentlyserving intheArmed Forces of the UnitedStatesofhisrighttofullreinstatementuponapplicationin accordancewith the Selective Service Actand the Universal Military Training and Service Act, asamended,afterdischargefrom the Armed Forces.DatedByEASTERN ILLINOIS GASAND SECURITIESCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisionstheymay communicatedirectly with the Board'sRegionalOffice,1040 Boatmen'sBank Building,314 NorthBroadway,St. Louis, Missouri63102,Telephone314-622-4167.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A. RUCKEL, Trial Examiner:Pursuant to acharge filedon August8, 1968,by oneJames E. Doan,theGeneralCounsel fortheNationalLaborRelationsBoard,hereincalled theBoard,acting through itsRegional Director for Region14 (St. Louis,Missouri), onSeptember 19, 1968,issued a complaint of unfair laborpracticesagainstEastern IllinoisGas and SecuritiesCompany,herein called the Respondent,alleging that ithad discharged employee James Doan because he hadengaged in union or other concerted activities in violationof Section 8(a)(3) and(1) of theNationalLaborRelationsAct (29 U.S.C. Section151et seq.),as amended,hereincalled the Act.Pursuant to notice I conducted a hearingon October29-30 at Olney,Illinois,atwhich thepartieswererepresentedby counsel. At the conclusionof the hearingthe parties waived oral argument and thereafter filedtimely briefs.Upon the entirerecord,and frommy observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondentisan Illinois corporation with itsprincipaloffice andplace of businessatOlney,Illinois,where it is engaged as a public utility engaged in the saleand distribution of gas and related products.During theyearending July21, 1968,Respondent performed servicesvalued in excessof $250,000, of whichservices valued inexcess of$50,000 wereperformed for various enterpriseslocated in Statesother thanthe State of Illinois. It isconceded that the Respondent is an employer engaged incommerce within the meaning of Section2(2), (6) and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDLocalUnion No. 702,InternationalBrotherhood ofElectricalWorkers,AFL-CIO,herein called the Union, isa labor organization admitting employees of Respondentto membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheDischargeof James DoanDoan came to work for Respondent in May 1965 andwas discharged on June 4, 1968.His work was that ofinstalling underground gas lines, commonlycalled ditchwork,and on occasion connecting gas appliances inprivate homes.His classification was that of utility manNo. 2. He joined the Union in May, 1966, shortly afterthe Respondent signed a union shop contract.He held nooffice in the Union and it does not appear that he wasotherwise active in its affairs.During the early part of May 1968,Glen Harman, alsoautilityman with a No.2 classificationwhose jobconsisted largely of ditch work,discussedwithDoanRespondent'sassignment of Raley, an employee of thesame classification,who was employed subsequently tobothHarman and Doan,to connect a stove in a home,whileHarman was assigned outside work.Accordingly,Harman and Doan,together with Roy Lathrop,a welderwho had worked with Raley on the job in question,calledupon Harold Kimpling,Respondent'sOlney manager, inhisoffice.There Harman complained that Raley wasbeing "run around"him, although he had more senioritythan Raley.'Kimpling pointed out that Raley had had 17years' experience at another public utility company, andwas better qualified for such an assignment than Harman.He suggestedthat bothHarman and Doan could gainexperience during their spare time by practicing fittingparts together on their own time.When they asked whythis should be done on their own time,Kimpling expressedthe thought that he, Kimpling,should perhaps get togetherwith the Union and set up a training program whichwouldbetterqualifymen in No. 2 and No. 3classifications.The others agreed that this might be agood idea, and the meeting dispersed.Doan, however,stayedbehind afterHarman andLathrop hadleft,and Kimpling amplified his idea of atraining program in conjunction with the Union, anddiscussed it at some length with Doan.During thediscussion Kimpling asked Doan, according to the latter'stestimony,if he thought employees Bob Travers and DaleThomas, both having the same classification as Doan,were qualified for all phases of gas work,and Doanreplied that he did not.According to Kimpling, Doanwent on to say, with respect to Thomas,that he was notsuch a man as Respondent should promote to utility No.1,which it had done a week previously,because he had"rolled"employee Bowman sometime previously during adrinking party and had taken his wallet,with 20 to 30dollars saying he was not going to return it until Bowmanasked him for it.Doan denied telling Kimpling this onthis occasion.He at no time testified that he did not infact inform Kimpling at a later time.I credit Kimpling'stestimony as to Doan's accusation of Thomas.'Although Harman was older in point of service than Raley,it is notcontended that Respondent was bound either by custom or the Union'scontract to observe seniority in the assignment of this work. EASTERN ILLINOIS GAS & SECURITIES CO.643Kimpling called Thomas to his office where, in thepresence of Harold Dufloth,thenRespondent'sgeneralmanager,Kimpling asked Thomas as to the truth of theaccusationthat he ht;d "rolled"Bowman,but withoutrevealing the source of his information.He stated that ifthe accusation was true the Respondent would have todischargehim.'Thomas heatedly denied"rolling"Bowman,and managed to convince Kimpling and Duflothof his innocence.Thomas spent a good part of the remainderof the day,as well as some time during the following days,talkingwith employees while they were working,in an endeavorto find out who his accuser was.AnothermeetingfollowedinKimpling'soffice, attended by Thomas, JoeCraddock,the Union's business agent,and Messenger, theshop steward.Craddock on this occasion revealed toThomas that Doan was his accuser,and Thomas soughtout Doan. After first denying that he had told Kimpling,Doan admitted that he had done so. Thomas then huntedout Bowman who said he did not suspect Thomas oftaking his money, and the two of them went to Kimplingto whom Bowman repeated this statement.'During the month following the Doan-Thomas-Bowmanincident,severalemployees,according toKimpling'scredited testimony,supported by that of other witnesses,came to him to complain that Doan was interfering withtheirwork by engaging them in conversations duringwhichheexpressedpersonal"gripes"againsttheCompany,and as to the nature of his work. On oneoccasion Bob Reynolds,foreman ofNo. 1 and No. 2utility workers,reported to General Manager Dufloth thatDoan told employees working with him that it did notmatter to him how he installed a gas line, or whether itwas in accordance with the prescribed standards,since hedid not plan to remain in Respondent's employ for long.On June 4, 1968, Doan was called to the office whereDufloth,in the presence of Kimpling and Messenger, theunion steward,discharged him. He gave as his reasonsDoan's reported statement pertaining to his installation ofgas lines,which Respondent characterized at the hearingas the "last straw,"and his false accusationof Thomaswhich had resulted in Thomas's taking his own time andthat of other employees in investigating the matter, all ofwhich upset the employees and interfered with production.ConclusionsIn support of his contention that Doan was dischargedbecause he engaged"in union or concerted activities," theGeneralCounsel cites..as such activities only Doan'sconversation with Kimpling a month before his discharge,alongwithHarman and Lathrop,concerning a "runaround"of Harman.Ifind this insufficient, standing byitself.Since no grievance was filed, the Union was notcalled in.The complaint,whichwasHarman's, notDoan's,and was that another employee was given anassignment which Harman,who had greater length ofservice,would havelikedto have because it was pleasanter'This accusation was particularly damaging to Thomas because at hisnew classification as No.Iutility he would work mostly inside the homesor buildings of customers,instead of outside.'After Doan's discharge he was brought up for trial before the unionmembership,found"guilty"on charges related to his false accusation ofThomas, and disciplined.work, but to which he was not entitled either by way ofcontract or custom.Harman,Doan,and Lathrop allparticipated in the discussions,although Doan,who wasmore articulate, appears to have spoken more than theother two. And perhaps to some advantage, since on thefollowingdayDoan was given an inside assignmentalthough, in fact, he had previously been given suchassignments on occasion. Although the complaint wasHarman's,hewasnotdischargedorotherwisediscriminated against.There is in this record no evidence of Respondent'shostility to the Union, or to the collective, concertedactivitiesof its employees.' These consisted, in Doan'scase,solely in discussing Harman's complaint as to Raley.Ithink it persuasive evidence of Respondent's lack ofhostility to Doan, that Kimpling took the lead after theothers had left in exploring with Doan the feasibility of ajointRespondent-Union training program for the utilityworkers. Respondent may have exaggerated the effect onhisfellowemployees of Doan's false accusation ofThomas, and the resulting distraction and loss of workingtime in investigating the matter,and the reports toKimpling that Doan was discouraging employees in theperformance of their work and denigrating his own. But Iam not convinced that the Respondent discharged Doanforhis"collective"activity.Ifind that the GeneralCounsel has not met his burden of establishing his case bya preponderance of the evidence, viewing the record as awhole.'CONCLUSIONS OF LAW1.Eastern Illinois Gas and SecuritiesCompany, theRespondent herein,is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2. Thepreponderance of the evidence does not establishthat the Respondent has engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERIt is recommended that the Board issue an order hereindismissing the complaint in its entirety.'The onlyindependent violation of Section 8(axl) of the Act alleged inthe complaint,or brought out at the hearing,is said to have occurredabout August 1, 1968, when,according to Harman,in preparation for asecond hearing in step2 of thegrievance procedure on August 3, Harmanwas askedby VicePresidentMorainifhewould sign a statementconcerning Doan's conduct as anemployee,and stated that if he did notsign and Doan got his job back it would be harderon everybody,includingHarman.Morain's testimony is that he had no written statement with himand was only sounding out Harman as a possible witness in the grievanceprocedure.He denied making any threats.AdmittedlyHarman had drunkthree or four drinks of beer and one ofVodkawhen Morain spoke to him.I credit Morain's testimony on this point.'At thehearing,aswellas in his brief,counsel for Respondentemphasizes thatshortlybefore Doan's dischargehe fileda grievance underthe procedure provided for in the Union'scontract,and that sincearbitrationwas provided for as the last step the Board should defer toarbitration and dismiss this case.The recordreveals, however, that thegrievance was processed only up to step 2 of the grievance procedure andthen dropped because at a hearing onJuly I in thatstep,Doan failed toappear on the ground he was working on a new job, and again failed toappear at a second hearing on August 3, though dulynotified. On August8 he filed the charge herein.The Board has never deferred to anarbitration proceeding,which has not reached the pointof arbitration,simply because arbitration is provided for in the union agreement.Respondent'smotion to dismiss on this ground is accordingly denied